DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 01/25/2021 is acknowledged.  The traversal is on the ground(s) that the claims have been amended to avoid a search burden.  
The requirement is still deemed overcomed and is therefore WITHDRAWN.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4-5 & 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claim 4-5
Claim 4 & 5 recite, “image information” and “output image information” respectively.  The claim terminology usage is inconsistent and confusing.  Claim 1 

Regarding Claim 8
Claim 8 recites receiving gender information, information about being a child or patient data.  Claim 8 then recites processing the image data based on the received information.  The claim term patient data is missing reference to “information”.  The term could then be interpreted as not being part of the “received information”.  It is recommended to change “information” to --data-- or added --information-- between “data” and “associated”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 8-10, 12, 14 & 18-21  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (U.S. Patent Application 2015/0230773 A1).
Claim 1:  Cho teaches –
A system [medical image apparatus] (Figure 1), comprising 
ultrasound images are obtained from a probe] (Para 0006) configured to:
transmit ultrasound signals to a target of interest and receive echo information associated with the transmitted ultrasound signals [medical image diagnostic/capturing device that captures a specific part of a human body using ultrasound waves] (Para 0118 & 0070) and 
Examiner’s Note:  Cho does not specifically use the terms, transmit and receive.  However, based on the Disclosure of Cho the transmitting and receiving of ultrasound signals is inherent.  In order for an ultrasound probe to obtain ultrasound images wherein said probe (Para 0006) is disclosed to capture a specific part of a human body using ultrasound waves (Para 0118), the ultrasound probe would have to transmit and receive echo information to a target of interest [specific part of a human body] (Para 0118).  
at least one processing device [may be implemented on one or more computer processors] (Para 0077 & 0140 and Figure 3, Element PROCESSOR) configured to:
process the received echo information using a machine learning algorithm [a single deep learning technique or various deep learning techniques] (Para 0062-0064) to generate probability information associated with the target of interest [a probability distribution of existence of each of the lesion candidates in the medical image] (Para 0035) 
process the probability information (Figure 3, Element 370 & 37; Figure 8, Element 375 & 370 and Para 0134-0135) and
output image information corresponding to the target of interest based on the processed probability information (Figure 3, Element 36 and Para 0145).
Claim 3:  Cho teaches wherein the machine learning algorithm comprises a convolutional neural network algorithm [Convolutional Neural Network (CNN)] (Para 0063).
Claim 4:  Cho teaches further comprising a display configured to receive the image information (Figure 3, Element 31) and display the image information (Figure 3, Element 36).
Claim 8:  Cho teaches wherein the at least one processing device is further configured to receive patient data associated with the subject [The relationship information may include a distance from each detected lesion candidate and each detected anatomical object] (Para 0099), and process the received echo information based on the received information (Figure 8, Element 373 and Figure 13, Element 130).
Claim 9:  Cho teaches wherein the at least one processing device is further configured to automatically determine clinical information of the subject [The relationship information may include a distance from each detected lesion candidate and each detected anatomical object] (Para 0099), and process the received echo information based on the automatically determined information (Figure 8, Element 373 and Figure 13, Element 130).
Claim 10:  Cho teaches wherein when processing the received echo information, the at least one processing device is configured to process the received echo information to generate output image data, process pixels associated with the output image 
Claim 12:  Cho teaches wherein the probe is configured to transmit the received echo information to the at least one processing device via a wireless interface (Para 0076).
Claim 14:  Cho teaches – 
A method (Abstract) comprising:
transmitting, via an ultrasound scanner probe, ultrasound signals to a target of interest and receiving, via the ultrasound probe, echo information associated with the transmitted ultrasound signals  [medical image diagnostic/capturing device that captures a specific part of a human body using ultrasound waves] (Para 0118 & 0070)
Examiner’s Note:  Cho does not specifically use the terms, transmit and receive.  However, based on the Disclosure of Cho the transmitting and receiving of ultrasound signals is inherent.  In order for an ultrasound probe to obtain ultrasound images wherein said probe (Para 0006) is disclosed to capture a specific part of a human body using ultrasound waves (Para 0118), the ultrasound probe would have to transmit and receive echo information to a target of interest [specific part of a human body] (Para 0118).  
processing the received echo information using a machine learning algorithm [a single deep learning technique or various deep learning techniques] (Para 0062-0064) to generate probability information associated with a probability distribution of existence of each of the lesion candidates in the medical image] (Para 0035)
processing the probability information (Figure 3, Element 370 & 37; Figure 8, Element 375 & 370 and Para 0134-0135) and
outputting image information corresponding to the target of interest based on the processed probability information (Figure 3, Element 36 and Para 0145).
Claim 18:  Cho teaches – 
 A system [medical image apparatus] (Figure 1) comprising 
a memory (Para 0139); and 
at least one processing device (Para 0139) configured to 
receive image information corresponding to a target of interest (Figure 13, Element 131 and Figure 3, Element 31) 
process the received image information using a machine learning algorithm [a single deep learning technique or various deep learning techniques] (Para 0062-0064) to generate probability information associated with the target of interest [a probability distribution of existence of each of the lesion candidates in the medical image] (Para 0035) 
process the probability information (Figure 3, Element 370 & 37; Figure 8, Element 375 & 370 and Para 0134-0135) and 
output second image information corresponding to the target of interest based on the processed probability information  (Figure 3, Element 36 and Para 0145).
Claim 19:  Cho teaches wherein the at least one processing device is further configured to estimate, based on the processed probability information (Figure 3, Element 370 & 37; Figure 8, Element 375 & 370 and Para 0134-0135), at least one of a area associated with the target of interest [various other visual markings such as a contour line around the lesion or a color highlight may be used] (Para 0095).
Examiner’s Note:  The Examiner contends that the area of the lesion is estimated based on the contour line around the lesion.
Claim 20:  Cho teaches wherein the machine learning algorithm comprises a convolutional neural network algorithm [Convolutional Neural Network (CNN)] (Para 0063) and the memory stores instructions [memory is a medium that stores computer-readable software] to execute the convolutional neural network algorithm (Para 0139).
Claim 21:  Cho teaches further comprising a probe (Para 0006) configured to: 
transmit ultrasound signals to the target of interest and receive echo information associated with the transmitted ultrasound signals  [medical image diagnostic/capturing device that captures a specific part of a human body using ultrasound waves] (Para 0118 & 0070) and 
Examiner’s Note:  Cho does not specifically use the terms, transmit and receive.  However, based on the Disclosure of Cho the transmitting and receiving of ultrasound signals is inherent.  In order for an ultrasound probe to obtain ultrasound images wherein said probe (Para 0006) is disclosed to capture a specific part of a human body using ultrasound waves (Para 0118), the ultrasound probe would have to transmit and specific part of a human body] (Para 0118).   
forward the echo information to the at least one processing device (Figure 3, Element 31 & PROCESSOR) 
wherein the at least one processing device is further configured to generate, using the machine learning algorithm [a single deep learning technique or various deep learning techniques] (Para 0062-0064), the image information corresponding to the target of interest based on the echo information (Figure 3, Element 370 & 37; Figure 8, Element 375 & 370 and Para 0134-0135).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 2, 5, 11, 13 & 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Patent Application 2015/0230773 A1) and further in view of Carneiro et al. (U.S. Patent Application 2009/0093717 A1).
Claim 2:  Cho teaches wherein when processing the probability information, the at least one processing device is configured to process the probability information (Figure 3, Element 370 & 37; Figure 8, Element 375 & 370 and Para 0134-0135), and the at least one processing device is further configured to estimate, based on the probability information, an area associated with the target of interest [various other visual markings such as a contour line around the lesion or a color highlight may be used] (Para 0095).
Examiner’s Note:  The Examiner contends that the area of the lesion is estimated based on the contour line around the lesion.
Cho fails to teach binarization.  However, Carneiro teaches wherein when processing the probability information, the at least one processing device is configured to binarize the probability information [If the probability is above a threshold, the associated hypothesis is maintained. If the probability is below a threshold, the associated hypothesis is ruled out and discarded] (Para 0039) in order to reduce calculations (Para 0099).

Claim 5 & 16:  Cho teaches wherein the display is further configured to simultaneously display image data corresponding to the received echo information and the output image information corresponding to the target of interest (Para 0145).
Cho fails to teach B-mode image data.  However, Carneiro teaches B-mode image data (Para 0022) as one of many known types of ultrasound imaging (Para 0022) that can be processed for machine learning and/or learnt algorithms (Para 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to include the B-mode as taught by Carneiro as one of many known types of ultrasound imaging (Para 0022) that can be processed for machine learning and/or learnt algorithms (Para 0029).
Claim 11:  Cho teaches wherein when processing the received echo information, the at least one processing device is configured to identify transmitted ultrasound signals (Figure 3, Element 31 & 33) and generate the probability information (Figure 3, Element 370 & 37; Figure 8, Element 375 & 370 and Para 0134-0135).
Cho fails to teach higher order harmonic information with respect to a frequency.  However, Carneiro teaches higher order harmonic information with respect to a frequency associated with the transmitted ultrasound signals (Para 0022) as one of many known types of ultrasound imaging (Para 0022) that can be processed for machine learning and/or learnt algorithms (Para 0029).

Claim 13:  Cho teaches anatomy in general but fails to teach specific anatomy.  However, Carneiro teaches wherein the target of interest comprises a fetus (Para 0003) in order to assess and monitor fetal growth and health (Para 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to include the target of interest as taught by Carneiro in order to assess and monitor fetal growth and health (Para 0003).
Claim 15:  Cho teaches wherein processing the probability information comprises the probability information (Figure 3, Element 370 & 37; Figure 8, Element 375 & 370 and Para 0134-0135), the method further comprising estimating, based on the probability information, an area associated with the target of interest (Para 0095) and
outputting the area to a display [various other visual markings such as a contour line around the lesion or a color highlight may be used] (Para 0095).
Examiner’s Note:  The Examiner contends that the area of the lesion is estimated based on the contour line around the lesion.
Cho fails to teach binarization.  However, Carneiro teaches wherein processing the probability information, the at least one processing device is configured to binarize the probability information [If the probability is above a threshold, the associated hypothesis is maintained. If the ] (Para 0039) in order to reduce calculations (Para 0099).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to include the binarization as taught by Carneiro in order to reduce calculations (Para 0099).
Claim 17:  Cho teaches wherein the at least one processing device is further configured to receive patient data associated with the subject [The relationship information may include a distance from each detected lesion candidate and each detected anatomical object] (Para 0099), and process the received echo information based on the received information (Figure 8, Element 373 and Figure 13, Element 130).  Cho fails to specifically teach age.  However, Carneiro teaches further comprising receiving age information (Para 0103 and Figure 2, Element 32, 34, & 36) in order to assess and monitor fetal growth and health (Para 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to include the age information as taught by Carneiro in order to assess and monitor fetal growth and health (Para 0003).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Patent Application 2015/0230773 A1) and further in view of Verathon (Verathon (2016, February 23). BLADDERSCAN BVM 9500: Operations & Maintenance Manual. Retrieved March 21, 2021, from https://www.verathon.com/wp-content/uploads/product_docs/0900-1596-xx-60.pdf; enclosed herein).
Claim 6:  Cho fails to teach aiming instructions.  However, Verathon teaches wherein the at least one processing device is further configured to generate aiming instructions for directing the probe to the target of interest (Product Description) in order to guide the operator into optimal probe placement (Product Description).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to include the bladder as taught by Verathon in order to guide the operator into optimal probe placement (Product Description).
Claim 7:  Cho teaches anatomy in general but fails to teach specific anatomy.  However, Verathon teaches wherein the target of interest comprises a bladder (Title) in order to provide a non-invasive measurements of the bladder volume, thickness and weight (Product Description).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to include the bladder as taught by Verathon in order to provide a non-invasive measurements of the bladder volume, thickness and weight (Product Description).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sadeghi-naini et al. (U.S. Patent Application 2016/0120502 A1) - Systems and methods for classifying tissue using quantitative ultrasound techniques. Parameters are calculated directly from raw echo signal data acquired from a 
Liang et al. (U.S. Patent Application 2020/0074271 A1)
Dufort (U.S. Patent Application 2019/0392243 A1) - The method involves initializing internal states of nodes of a spatial lattice, where each node in the spatial lattice represents a block of pixels in the medical image and a node representing a neighboring block of pixels in the medical image. The internal states of the nodes in the spatial lattice are iteratively updated using a neural network through spatially gated propagation. Each iteration node updates the internal state based on a selected group consisting of a value of the node and a neighboring node from previous iteration. An object-of-interest within the medical image is identified based on the values of the nodes at convergence of the spatial lattice comprising nodes representing the values included in a layer of the image pyramid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793